 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-0208-JAM
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   VIN WHEALEN GAINES JR.,                            DATE: June 22, 2021
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17

18                                              STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through defendant’s counsel of record, hereby stipulate as follows:

21          1.     By previous order, this matter was set for status on June 22, 2021.

22          2.     By this stipulation, defendant now moves to continue the status conference until August

23 24, 2021, and to exclude time between June 22, 2021, and August 24, 2021, under 18 U.S.C.

24 § 3161(h)(7)(A), B(iv) [Local Code T4].

25          3.     The parties agree and stipulate, and request that the Court find the following:

26                 a)      The government has represented that the discovery associated with this case

27          includes approximately 654 pages of investigative reports and other documents, as well as

28

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          numerous video and audio recordings and other materials. All of this discovery has been

 2          produced directly to counsel and/ or made available to defense counsel for inspection.

 3                 b)      The indictment in this case was returned on November 5, 2020.

 4                 c)      Counsel for defendant needs additional time to review the discovery, conduct

 5          investigation, confer with his client regarding defense strategy, and to otherwise prepare for trial.

 6          In particular, counsel intends to schedule time to review video discovery at the U.S. Attorney’s

 7          Office in the coming weeks.

 8                 d)      Counsel for defendant believes that failure to grant the above-requested

 9          continuance would deny him the reasonable time necessary for effective preparation, taking into

10          account the exercise of due diligence.

11                 e)      The government does not object to the continuance.

12                 f)      Based on the above-stated findings, the ends of justice served by continuing the

13          case as requested outweigh the interest of the public and the defendant in a trial within the

14          original date prescribed by the Speedy Trial Act.

15                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16          et seq., within which trial must commence, the time period of June 22, 2021 to August 24, 2021,

17          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

18          because it results from a continuance granted by the Court at defendant’s request on the basis of

19          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

20          of the public and the defendant in a speedy trial.

21          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

22 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

23 must commence.

24          IT IS SO STIPULATED.

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
     Dated: June 17, 2021                           PHILLIP A. TALBERT
 1                                                  Acting United States Attorney
 2
                                                    /s/ DAVID W. SPENCER
 3                                                  DAVID W. SPENCER
                                                    Assistant United States Attorney
 4

 5
     Dated: June 17, 2021                           /s/ JEROME PRICE
 6                                                  JEROME PRICE
 7                                                  Counsel for Defendant
                                                    VIN WHEALAN GAINES JR.
 8

 9

10

11
                                        FINDINGS AND ORDER
12
          IT IS SO FOUND AND ORDERED this 17th day of June, 2021.
13

14                                             /s/ John A. Mendez
15                                             THE HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
